PER CURIAM.
The application is granted.
The stay order previously issued by this court is recalled, and the case is remanded to the trial court to determine whether there is a usufruct in favor of Inita Joy Fontenot Ogea Oelhafen pursuant to the will that is awaiting probate. If the trial court determines that there is an existing usufruct conferred by the will, then the issue raised in the present application will become moot. However, if the trial court determines that the usufruct terminated upon Inita Joy Fontenot Ogea Oelhafen’s remarriage, then relator may reassert to the court of appeal the issue raised in the present application. In the meantime the trial court’s interim order allowing joint use of the premises is reinstated and will remain in effect until the ruling on the existence of the usufruct.